MEMORANDUM **
Michael Wagner appeals pro se the district court’s dismissal of his 42 U.S.C. § 1983 action against the California Department of Justice and Attorney General Bill Lockyer. We dismiss the appeal for lack of jurisdiction. Wagner has failed to allege an actual case or controversy sufficient to invoke the jurisdiction of the federal courts. See O’Shea v. Littleton, 414 U.S. 488, 495-96, 94 S.Ct. 669, 38 L.Ed.2d 674 (1974) (“Past exposure to [alleged] illegal conduct does not in itself show a present case or controversy regarding injunc-tive relief .... ”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.